uNiTED sTATEs Dismasedommoesaeammsimtmnoenew@vdrdnd AQ&¢?J§;SMiEaAeLlF¢\iLtAcE &

 

, t t AssociATEs, P.c. - 2371
Ai:)oi_i=o i-iuiviBERTo ALiviAzo viDAL, iNDiviouALi_Y AND oN BEi-iALi= oF 'nde>< #1 1118'CV'03319'VSB
0Ti-iERs siiviiLARi_Y siTuATED
P|aintiff(s)
-a_qainst- Date Filed:
THE DRAFT i-iousE Li_c (D/B/A Ti-iE DRAFT HousE) ETAL AFF|DAV|T OF SERV|CE
Defendant(S)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ssi

ALlCEA HART BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on October 4, 2018 at 02:37 PlVl at

 

ClO THE DRAFT HOUSE
3473 BROADWAY
NEW YORK. NY 10031

deponent served the within true copy/copies of the SUMMONS lN A C|V|L ACT|ON AND COMPLA|NT,
NOT|CE OF lNTENTlON TO ENFORCE L|MlTED LlAB|L|TY COMPAN¥ MEN|BER LlAB|L|TY FOR
SERV|CES RENDERED on FABR|Z|O PELLIZZON, the defendant/respondent therein named,

SU|TABLE by delivering thereat a true copy/copies of each to MARCEL "DOE" a person of suitable age and discretion. Said
AGE premises is the defendant‘s/respondent's actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent

Deponent further states that he describes the person actually served as follows:

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WH|TE BLACK 40 5'3 150
MA|L|NG Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at

the defendants/respondents actual place of business at

C/O THE DRAFT HOUSE
3473 BROADWAY
NEW YORK, NY 10031

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on October 4, 2018 by REGULAR F|RST CLASS MA|L in an envelope marked
PERSONAL & CONF|DENT|AL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

M|L|TARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sai|ors Civi| Re|ief Act.

/7

/<

  

Sworn to me on: October 4, 201% %

 

Linda Forman Robin Forman Gotharn Process |nc. / 1

Notary Public. State of New York Notary Public, State of New York 299 Broadway ALlCEA HART
NO. O1F05031305 NO. 01 F0612541 5 New York NY 10007 . _

Qualit'ied in New York County Qua|itied in New York County L'Cense #' 2038944

Commission Expires August 1, 2022 Commission Expires April 18. 2021 Docket #; *1090526*

